EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Deca Investments, Inc. (A development stage company) Pennington, New Jersey We hereby consent to the inclusion in this Registration Statement on Form 10 of our report dated January 14, 2011 relating to the financial statements ofDeca Investments, Inc. as of October 31, 2010 and 2009 and for the years then ended and for the period from October 17, 2005 (inception) to October 31, 2010. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas January 18, 2011
